Citation Nr: 1127154	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  08-04 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for degenerative disc disease at L4-5 and L5-S1.  

2.  Entitlement to service connection for chronic prostatitis. 

3.  Entitlement to a total disability evaluation based on individual unemployability.

4.  Entitlement to nonservice connected pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh
INTRODUCTION

The Veteran served on active duty from July 1985 to December 1989 and from December 1990 to May 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the RO in Jackson, Mississippi.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2010).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2010).  Moreover, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran underwent VA examinations regarding his increased rating claim as well as his service connection claim.   For the reasons that follow, he should be re-examined before final determinations are made regarding his claims. 

Regarding his claim for service connection of a prostate disorder, the Veteran underwent a VA genitourinary system examination in November 2006.  A diagnosis of chronic prostatitis was rendered.  The Board notes that the Veteran had advised the examiner that he had had difficulty with recurrent prostatitis since 1989 but that the service treatment records only reference two instances where he was seen for complaints of groin pain.  In any event, the examiner failed to discuss whether or not the Veteran's prostate problem was related to his active service.  

The matter was further confounded by the findings included in a November 2008 genitourinary system examination report.  At that time, the examiner diagnosed "mild prostatic hypertrophy" and "recurrent episodes of prostatitis" but then noted an impression that the Veteran did not currently have prostatitis.  No discussion was provided with respect to the Veteran's in-service complaints of groin pain.  He thus concluded that there was no relationship between any current prostate disorder and his active service.  The Board observes that the absence of a current diagnosis does not necessarily negate the need to obtain a nexus opinion.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

Moreover, despite the November 2008 VA examiner's seemingly negative nexus opinion regarding prostatitis, the examiner concluded that the Veteran's current symptoms of pain and discomfort in the peritoneal area as well as dysuria, were more likely than not related to symptoms in service.  However, the VA examiner did not indicate a particular diagnosis to which the symptoms correlated. VA cannot grant service connection for pain and discomfort.  For entitlement to compensation, the evidence must show the existence of a current disability, and one that has resulted from a disease or injury that occurred in the line of duty.  In the absence of an identified disease or injury, service connection may not be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Based on the foregoing, the Board finds that the November 2008 VA examination was at the very least, incomplete, and that the VA examiner should clarify his conclusions and provide a diagnosis, if any, for the symptoms which he opined are related to symptoms in service as well as make a determination regarding prostatitis that correctly addresses the evidence in the file. 

Regarding the Veteran's claim for an increased initial rating of his degenerative disc disease, the record indicates that his disability has increased in severity.  In particular, although he underwent a VA examination in October 2008 and denied associated bowel, bladder, or erectile dysfunction, he later reported that he frequently experienced erectile dysfunction and related the dysfunction to his service-connected back disability and/or his pain medication used to treat the service-connected back disability.  See November 2008 VA examination report related to his service connection claim.  Thus, the Board finds that it has little choice but to Remand the matter for a contemporaneous VA medical examination.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (a Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

The Board notes that the October 2008 VA examiner was not able to opine regarding the DeLuca provisions as well as conduct other pertinent range of motion testing due to the Veteran's lack of cooperation.  The Veteran is advised that development of his claim is not a one-way street and that to the extent possible, he should cooperate with his VA examiner in order to obtain the most accurate testing results and by extension, disability rating. 

Next, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, when he was examined in October 2008, the Veteran reported that he had not worked since 2005 due to chronic low back pain.  A similar comment was made at a November 2008 genitourinary system examination.

The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased-rating claim pursuant to Rice.  A VA examination and opinion should be provided to determine whether his service-connected back disability renders him unable to secure or follow a substantially gainful occupation.  Therefore, a VA examination and opinion is also required to determine, to the extent possible, whether his service-connected disability precludes substantially gainful employment.

The Veteran should be advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  

Further, in order to ensure that all records are available, any outstanding VA outpatient treatment records related to his aforementioned disorders should be obtained.  

Finally, the claim for nonservice connected pension benefits is held in abeyance as it is inextricably intertwined with the claims addressed herein, and their respective disability ratings or prospective disability ratings. 

Accordingly, the case is REMANDED for the following action:

1. Obtain VA clinical records from the VA Medical Center in Jackson, Mississippi, for the period from June 2008 to the present.

2. Following receipt of the records above, seek clarification from the November 2008 VA examiner as follows.  If the November 2008 VA examiner is not available, afford the Veteran the opportunity to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of his current prostate disorder.  The claims folder should be made available to and reviewed by the examiner and such review should be noted in the examination report.  All indicated studies should be performed and all findings should be reported in detail.  

The examiner should render an opinion as to the nature of any current prostate disorder and whether it is at least as likely as not that any currently diagnosed prostate disorder had its onset in or is related to service.  The examiner must address the Veteran's complaints of groin pain in service along with his stated history of experiencing recurrent prostatitis since active service.  Reference should also be made to the findings of the November 2006 and November 2008 VA examinations.

The rationale for all opinions expressed should be provided in a legible report.   If the examiner cannot provide a requested opinion without resorting to mere speculation such should be stated with supporting rationale.

3. Afford the Veteran the opportunity to undergo an examination to determine the current severity of his service-connected back disability.  The claims folder must be made available to the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.

The examiner should report the range of motion measurements for the lumbar spine, in degrees.  He or she should also state whether there is any abnormality of the spine, including evidence of ankylosis.  He or she should further comment as to whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups. All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

For any neurological impairment found to be associated with the service-connected lumbar disk disease, the examiner is asked to:

(a) identify the specific nerve(s) so affected,

(b) indicate the degree of paralysis (i.e. complete paralysis or mild, moderate, or severe incomplete paralysis) in the affected nerves, and

(c) document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."

All symptoms and limitations caused by any such related neurological impairment, including erectile dysfunction, should be discussed.  

The examiner should identify the limitation of activity imposed by the Veteran's service-connected back disability with a full description of the effects the disability has upon his ordinary activities.  The examiner should also fully describe the impact the disability have on the Veteran's economic adaptability.  The examiner should express an opinion as to whether the Veteran's service-connected lumbar spine disability is of such severity as to warrant a restriction of his activities and precludes substantially gainful employment.  

A complete rationale for all opinions expressed should be provided.  If the examiner cannot provide an opinion without resorting to mere speculation such should be stated along with rationale for such an opinion.

4. The RO/AMC must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and 
that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Thereafter, the RO should re-adjudicate the issues on appeal, to include the issue of entitlement to a TDIU.  If any benefit sought remains denied, the Veteran and the representative should be provided with a supplemental statement of the case (SSOC).  

The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issues, as well as a summary of the evidence received since the issuance of the last SSOC.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


